Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


DETAILED ACTION
	This communication is in response to Applicant’s Remarks filed under 37 C.F.R. §1.111 in response to a non-final office action. Claims 1, 3, 4, 7, 12, 15 and 17 are amended. Claims 2, 6, 8, 19 and 20 are canceled. Claims 1, 3-5, 7 and 9-18 are pending. 

Claim Interpretation
	In claim 1, Applicant appears to refer to devices in the fabric edge network as routers or switches interchangeably. For the purpose of examination, Examiner would adopt this interpretation. 
	Plurality of switches and inter-switch link of claim 1 is being interpreted as virtualized devices according to paragraph [0033] of the Specification; “it is a common practice to virtualize two or more redundant routers and/or switches as a single logical entity in various network topologies”. Applicant may wish to make this clear in the claims 

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.


Claims 1, 3, 4, 7, 9, 12-14, 17, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Singh et al. (US Patent 10,050,855 hereafter Singh) in view of Vinayagam et al. (US 2012/0182866 hereafter Vinayagam). 

For claims 1, 12, 17, 18 Singh discloses establishing a plurality of destination tunnel router addresses, (e.g. 120 Figure 1 MH-Z loopback address A for multi-homed client Z) wherein each of the destination tunnel router addresses is a different loopback address (loopback address A, B, C Figure 1A) in a fabric edge network (Figure 1A edge devices 1 thru N [col3:34] , wherein at least one of the destination tunnel router addresses is for a single-homed host (Figure 1A SH-X single-homed client X) , and wherein at least another of the destination tunnel router addresses is for a dual-homed host; (Figure 1A multi-homed client Z)
	receiving traffic to send from a router (e.g. edge device 1 Figure 1A) to a host (e.g. client Z Figure 1A) in the fabric edge network (Figure 1A), wherein the fabric edge network comprises a plurality of switches (e.g. peer 1, 2 Figure 1A [col2:37]) and an inter-switch link (ISL) (MC-LAG link between peer 1 and 2 Figure 1A), and wherein the host is one of a single-homed host or a dual-homed host (SH-X, MH-Z Figure 1A); and 
	sending the traffic from the router (edge device) to the host (client) via at least one of the switches ([col2:37] pair of switches) based on the downlink connectivity of the host ([col2:39] traffic to/from client).
Singh teaches MC-LAG may fail when one of the peer switches is powered off but does not explicitly disclose not sending traffic through the inter-switch link. However, 
Vinayagam in the same field of directing traffic through a virtual fabric [title] discloses  establishing a plurality of destination tunnel router addresses ([0055] unique hardware identifiers MID Figure 7), in a fabric edge network (Figure 7 [0002] multi-chassis virtual fabric link aggregation system), wherein at least one of the destination tunnel router addresses ([0076] port link 280 MAC address= d1) is for a single-homed host (edge node 104d Figure 7), and wherein at least another of the destination tunnel router addresses (MAC address=c1 for edge node 104c) is for a dual-homed host;(edge node 104c Figure 7) 
	receiving traffic to send from a router (network node Figure 1) to a host (edge node Figure 1) in the fabric edge network (Figure 1), wherein the fabric edge network comprises a plurality of switches (106a, 106b Figure 1) and an inter-switch link (ISL) (VFL Figure 1 [0048] virtual fabric link) , and wherein the host is one of a single-homed host (104d Figure 7) or a dual-homed host; (104c Figure 7) and 
	sending the traffic from the router (network node 116 [0094]) to the host (host Figure 10) via at least one of the switches based on the downlink connectivity (downstream [0094]) of the host, wherein each loopback address (e.g. port ID Figure 10) directs traffic (440, 442 Figure 10)  only to at least one of the switches (e.g. 106a Figure 1) and not to the ISL (failure of the VFL 124 Figure 10 [0094]), and wherein sending the traffic from the router to the host is performed without sending the traffic through the ISL (virtual fabric link between switches 124 is not operational [0094]).
It would have been obvious to one of ordinary skill in the art to adopt the teachings of Vinayagam for addressing fabric link failures between aggregation switches [abstract].
Particularly for claim 12, 18, Vinayagam discloses determining that a path (440 Figure 9) for sending the traffic from the router (Network node 116 Figure 9) to the host (edge node 104 Figure 9) without sending the traffic through the ISL is broken (link 440 is in a blocking state [0092]) because a link on the path is failed (440 blocking Figure 9); and sending the traffic from the router to the host via the ISL (VFL 124 is operational [0091]) only in response to determining that the path is broken (link 440 in blocking state [0092]). 
Particularly for claim 17, Singh teaches each loopback address (loopback address A, B, C Figure 1A) directs traffic only to at least one of the switch (address only apply to peer 1 and peer 2) and not to the ISL (network address are associated with MC-LAG peers not with the MC-LAG link [col3:53]).

For claim 3, 13, Singh discloses wherein the host is a single-homed host (SH-Y Figure 1A). 
For claim 4, 14, Singh discloses wherein the host is a dual-homed host (MH-Z Figure 1A). 
For claim 7, Singh discloses wherein each destination tunnel router address ([col4:5-15] peer 1, peer 2) is used to send the traffic to a different switch (peer 1, peer  based on the downlink connectivity of the host (single-homed or multi-homed [col 4:5-38].

For claim 9, Singh discloses defining at least one interface (MH-Z SVTEP Figure 1A)  for at least one dual-homed host (MH-Z Figure 1A), and at least one interface (SH-X SVTEP Figure 1A) for at least one single-homed host (SH-X Figure 1A).

Claims 5, 10, 11, 15, 16, are rejected under 35 U.S.C. 103 as being unpatentable over Singh in view of Vinayagam and further in view of Thayalan et al. (US 2014/0198636 hereafter Thayalan). 

For claim 5, Singh discloses detecting a failure in the active switch peer but does not teach a failure of the inter-switch link. Vinayagam teaches recovery from a fabric link failure. 
Thayalan, in the same field of virtual link aggregation discloses receiving traffic to send from a router (e.g. [0047] switch 106 Figure 1A)  to a host ([0048] end devices 114 Figure 1A)  in  [the] a fabric edge network ([0048] fabric switch network 100 Figure 1A) , wherein the fabric edge network (100 Figure 1A) comprises a plurality of switches  (e.g. 102, 104, 106 Figure 1A) and an inter-switch link (ISL) ([0049] logical links linked thru virtual switch 110 Figure 1A e.g. group 122, 124  [0047]); and sending the traffic (DL) from the router (e.g. 102 Figure 1A) to the host (e.g. 112 Figure 1A) via at least one of the switches (e.g. 102 Figure 1A) based on the downlink connectivity of the host (end devices redundantly connected [0053] e.g. thru active 122 and standby 124 groups wherein sending the traffic from the router (e.g. 106) to the host (e.g. 112) comprises  sending the traffic through the ISL (standby group 124 [0055]) when there is a link failure on a path (active group 122 fails [0055]) between the router and the host (group 124 becomes the new active group to forward traffic towards end device 112 [0055]).
It would have been obvious to one of ordinary skill in the art to adopt protection switching as taught by Thayalan to provide redundancy in case of failure [0007]. 

For claim 10, Thayalan discloses further comprising adjusting cost functions (logically coupled virtual switches with zero-cost links [0049]) for traffic across the switches in an underlay routing protocol (overlay network 100 over smaller physical switches [0048]).

For claim 11, Singh discloses wherein sending the traffic from the router (e.g. edge device 1 Figure 1A) to the host (single-home SH-X multi-homed MH-Z Figure 1A) via at least one of the switches based on the downlink connectivity of the host further is based on whether the host is dual-homed (multi) or single-homed (to provide redundancy for multi-homed client devices [col2:46], separate procedure might be need to initiate or terminate a tunnel [col 3:8]). 

For claim 15, Singh discloses wherein each destination tunnel router address ([col4:5-15] peer 1, peer 2) is used to send the traffic to a different switch (peer 1, peer  based on the downlink connectivity of the host (single-homed or multi-homed [col 4:5-38].

For claim 16, Thayalan discloses further determining an alternate path (standby group 124 [0055]), that uses the ISL (logical links [0049] e.g. group 124 [0047]), to send the traffic in response to the determining that the path is broken (active group 122 fails [0055] standby group 124 becomes the new active group).

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Neither virtualized devices nor unequal cost load balancing from the original title is apparent in the claimed subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Basil Ma whose telephone number is (408)918-7571.  The examiner can normally be reached on Monday-Thursday 8AM-6PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffery Rutkowski can be reached on (571) 270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/B.M./Examiner, Art Unit 2415     

/JEFFREY M RUTKOWSKI/Supervisory Patent Examiner, Art Unit 2415